IN THE SUPREME COURT OF TENNESSEE
                               AT NASHVILLE

STATE OF TENNESSEE, ET AL. v. BROWN & WILLIAMSON TOBACCO
COMPANY, ET AL v. GREGORY BENNETT PERRY AND STEVE LLOYD
                     CHAMPION, ET AL.

                        CHANCERY Court for DAVIDSON County
                                  No. 98-3776-I



                                No. M1999-00455-SC-R3-CV


                                           ORDER



       A petition for rehearing has been filed on behalf of the Beckom appellants pursuant to
Tennessee Rules of Appellate Procedure Rule 39. After consideration of the same, the Court is of
the opinion that the petition should be and the same hereby is denied at the cost of the Beckom
appellants.

       Enter this 24th day of May, 2000.

                                                   PER CURIAM